Citation Nr: 0730515	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-16 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The veteran served on active duty from November 2000 to 
November 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In June 2007, the veteran testified at a Board 
hearing at the RO.  A transcript from that hearing has been 
incorporated into the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Service connection for PTSD requires three elements:  (1) a 
current medical diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a); (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007); Cohen v. Brown, 10 Vet. App. 128 (1997).

If VA determines the veteran did not engage in combat with 
the enemy or that the veteran did engage in combat, but that 
the alleged stressor is not combat related, his lay testimony 
by itself is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other evidence to corroborate the 
veteran's testimony or statements.  See Moreau, 9 Vet. App. 
389, 394-95 (1996).

In this case, service connection for PTSD has been denied 
because the veteran has not provided sufficient evidence 
regarding a verifiable in-service stressor.  In this context, 
the Board notes the record does not reflect, nor does the 
veteran allege, that he was engaged in combat with the enemy 
although he testified that he served with the 4th Infantry 
Division in Iraq.  Thus, his claimed stressors must be 
verified.  See Moreau, supra.

In finding that the veteran had not provided sufficient 
information in which to attempt to verify his alleged 
stressors, the RO noted that the veteran's military 
occupational specialty was that of a health care specialist 
and not a medic as he claimed.  The veteran does not dispute 
this, but rather explained during the June 2007 Board hearing 
that his duties required him to perform some field work.  
Specifically, he reported that on his first day in Iraq he 
had to treat a soldier who injured his leg during an attack 
on their convoy while in route to Tikrit.  He also reported 
having to treat six or seven wounded soldiers by himself 
during his last week in Iraq, and that one of the soldiers 
died.  He said that this occurred at the base where he 
initially landed upon his arrival in Iraq and is also the 
base where he left Iraq from.  He said that bombs were going 
off at the time and that he feared for his life.  Another 
stressor the veteran reported was seeing fellow soldiers 
tease prisoners such as putting hats on them and tripping 
them.  

Contrary to the RO's determination, the Board finds that the 
veteran has provided sufficient information to warrant an 
attempt to verify the claimed stressors with U.S. Army and 
Joint Services Records Research Center (JSRRC).  The veteran 
has provided his division assignment in Iraq (4th Infantry 
Division) and the approximate date and location of some of 
the stressors (i.e., a convoy attack on his first day in Iraq 
while in route to Tikrit, and having to single-handedly treat 
several injured soldiers during his last week in Iraq while 
bombs were going off.  This occurred at the same base where 
he arrived in Iraq).  Any information obtained from the JSRRC 
should be associated with the claims file.  If the search 
efforts produce negative results, the claims file should be 
so documented.

Also, during the Board hearing the veteran identified one 
individual who was with him at the time of the claimed 
stressors and who may be able to assist in corroborating 
them.  Although the veteran testified that he would obtain 
and submit a statement from the individual corroborating his 
claimed stressors, no such statement is in the claims file.  
In light of the necessity of this remand, the veteran should 
be given another opportunity to provide this evidence and 
should be advised of the need for credible supporting 
evidence for any claimed stressors that are not combat 
related.

Lastly, with respect to a diagnosis of PTSD, the veteran was 
diagnosed by a VA examiner in March 2005 as having PTSD.  
Although the examiner relayed the veteran's reported 
stressors, he did not specifically relate the claimed 
stressors to the diagnosis of PTSD.  Accordingly, if any of 
the veteran's claimed stressors are verified, a medical 
examination will be needed in order to determine whether 
there is a link between the verified stressor(s) and his 
current PTSD symptoms.  38 C.F.R. § 3.304(f).  The veteran is 
hereby advised of the importance of reporting to any 
scheduled VA examination, and of the consequences of failing 
to so report.  See 38 C.F.R. § 3.655.

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Provide the veteran with another 
opportunity to obtain "buddy statements" 
from service members who may have 
witnessed the events he identifies as his 
stressors, or additional statements from 
individuals including friends or family 
members to whom he may have written 
letters describing the events or friends, 
family members, or service members with 
whom he may have described these events 
immediately after his return from active 
service.  He should be reminded of the 
need for credible supporting evidence for 
any claimed stressors that are not combat 
related.

2.  Contact JSRRC and request specific 
verification of the veteran's stressors 
as noted in his written statement and 
PTSD Questionnaire received in July 2005, 
as well as the June 2006 Board hearing 
transcript.  The veteran's service 
personnel records should be included with 
this request, and the search should 
include all of the available and 
appropriate sources.  The JSRRC should 
specifically indicate the likelihood that 
a health care specialist serving with an 
infantry unit in Iraq would be required 
to perform medic duties.  Any information 
obtained should be associated with the 
claims file.  If the search efforts 
produce negative results, the claims file 
should be so documented.  

3.  Thereafter, if one or more claimed 
stressor has been verified, schedule the 
veteran for a VA PTSD examination.  The 
claims file should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination, and the examination report 
should reflect that the claims file was 
reviewed.  The examiner should be 
expressly informed of the verified 
stressor(s).  The examiner should also be 
informed that only the specifically 
corroborated in-service stressful 
event(s) may be considered for the 
purpose of determining whether exposure 
to such in-service event(s) has resulted 
in PTSD.  If a diagnosis of PTSD is made 
by the examiner, he or she should 
expressly indicate whether such PTSD is 
due to the verified stressful event(s).

4.  After completion of the above and any 
additional development deemed necessary, 
review the expanded record and determine 
if the veteran's claim for entitlement to 
service connection for PTSD can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

